Case: 12-60393       Document: 00512225013         Page: 1     Date Filed: 04/30/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 30, 2013
                                     No. 12-60393
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

TOMMY JACKSON,

                                                  Plaintiff-Appellant

v.

CHRISTOPHER EPPS, GEO GROUP, INCORPORATED; DALE CASKEY;
BART GRIMES; DOCTOR UNKNOWN ABANGDON; MS. UNKNOWN
ATWOOD; MS. UNKNOWN CARTER,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 4:10-CV-197


Before STEWART, Chief Judge, and KING and CLEMENT, Circuit Judges.
PER CURIAM:*
       Tommy Jackson, Mississippi inmate # 32944, appeals the grant of
summary judgment for the defendants in his 42 U.S.C. § 1983 suit. Jackson
sued the defendants in their official and individual capacities. He alleged that
his suit arose out of the Americans with Disabilities Act (ADA) and that his
constitutional rights were violated when he was transferred to administrative


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60393    Document: 00512225013     Page: 2   Date Filed: 04/30/2013

                                 No. 12-60393

segregation at the East Mississippi Correctional Facility (EMCF) and exposed
to tuberculosis in retaliation for exercising his First Amendment rights.
      Summary judgment is proper “if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment
as a matter of law. FED. R. CIV. P. 56(a). “[T]he party moving for summary
judgment must demonstrate the absence of a genuine issue of material fact, but
need not negate the elements of the nonmovant’s case.” Little v. Liquid Air
Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc) (internal quotation marks
and citation omitted). If the movant meets this burden, the nonmovant must go
beyond the pleadings and designate specific facts showing that there is a
genuine issue for trial.   Id.   This court “resolve[s] doubts in favor of the
nonmoving party and make[s] all reasonable inferences in favor of that party.”
Dean v. City of Shreveport, 438 F.3d 448, 454 (5th Cir. 2006).
      In his brief, Jackson fails to provide facts and argument challenging the
magistrate judge’s decision to dismiss Jackson’s claims regarding his removal
from the general prison population under the ADA and the Due Process Clause
for failure to exhaust administrative remedies, the magistrate judge’s
determination that Epps was entitled to summary judgment on Jackson’s claims
against him in his official capacity, and the magistrate judge’s determination
that GEO was entitled to summary judgment because Jackson failed to allege
it implemented an unconstitutional policy. Jackson has abandoned these claims
by failing to brief them. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.
1993).
      Jackson argues that he had the right to be protected from disease and that
the defendants failed to attend to his medical needs when they did not remove
him from the cell where he was exposed to tuberculosis. Jackson testified that
he and other inmates were placed in crowded living conditions and that inmate
Davis exhibited symptoms of coughing and vomiting before the defendants
removed him from “little seg.” He also testified, however, that after Davis was

                                       2
    Case: 12-60393    Document: 00512225013     Page: 3     Date Filed: 04/30/2013

                                 No. 12-60393

diagnosed with tuberculosis, prison officials removed Davis from the unit where
Jackson and the other prisoners were housed and they did not see him again.
Jackson further testified that he and his fellow inmates were quarantined,
tested, and medicated. In light of this testimony, Jackson fails to demonstrate
that the individual GEO defendants acted with deliberate indifference. Wilson
v. Seiter, 501 U.S. 294, 297 (1991); see Farmer v. Brennan, 511 U.S. 825, 847
(1994); Gibbs v. Grimmette, 254 F.3d 545, 549-50 (5th Cir. 2001).
      According to Jackson, “the MDOC defendants” had him transferred to the
EMCF in retaliation for filing an ADA suit. Jackson cannot overcome summary
judgment on his retaliation claim because he does not identify which of “the
MDOC defendants” had the intent to retaliate against him or who among them
caused the transfer. See Jones v. Greninger, 188 F.3d 322, 325 (5th Cir. 1999).
Conclusory allegations of retaliation are not sufficient to withstand a proper
motion for dismissal of the claim. Jones, 188 F.3d at 325. Although Jackson
identifies the wardens as the responsible party, the magistrate judge dismissed
the claims against Wardens Grimes and Caskey as unexhausted, and Jackson
does not brief this issue. See Yohey, 985 F.2d at 224-25.
      In addition to assigning error to the magistrate judge’s summary judgment
dismissal of his constitutional claims, Jackson complains that he was not
allowed to conduct discovery. Our review of discovery decisions is for an abuse
of discretion, and we will affirm such decisions unless they are arbitrary or
clearly unreasonable. Moore v. Willis Indep. Sch. Dist., 233 F.3d 871, 876 (5th
Cir. 2000). Jackson has not made the required showing. Moore, 233 F.3d at 876.
      Accordingly, the judgment of the district court is AFFIRMED.




                                       3